
	
		I
		112th CONGRESS
		1st Session
		H. R. 1737
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Garrett (for
			 himself, Mr. Bishop of Utah,
			 Mr. Burton of Indiana,
			 Mr. Chaffetz,
			 Mr. Westmoreland,
			 Mr. Franks of Arizona,
			 Mr. King of Iowa,
			 Mr. DesJarlais,
			 Mr. Ribble,
			 Mr. Roe of Tennessee,
			 Mr. Walberg,
			 Mr. Huizenga of Michigan,
			 Mr. Mulvaney,
			 Mr. Lamborn,
			 Mr. Duncan of South Carolina,
			 Mr. Gohmert,
			 Mr. Flores,
			 Mr. Fleming, and
			 Mr. Wilson of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  Federal tax on fuels by the amount of any increase in the rate of tax on such
		  fuel by the States.
	
	
		1.Short title; etc
			(a)Short
			 titleThis Act may be cited as the Surface Transportation and Taxation Equity
			 Act or as the STATE Act.
			(b)PurposesThe
			 purposes of this Act are to—
				(1)return primary transportation program
			 responsibility and taxing authority to the States,
				(2)free States’
			 transportation dollars from Federal micromanagement, earmarking, and budgetary
			 pressures,
				(3)enable decisions
			 regarding which infrastructure projects will be built, how they will be
			 financed, and how they will be regulated to be made by persons best able to
			 make those decisions,
				(4)eliminate the
			 current system in which a Federal gasoline tax is sent to Washington and
			 through a cumbersome Department of Transportation bureaucracy,
				(5)prohibit the
			 Federal Government from forcing unwanted mandates on States by threatening to
			 withhold transportation money, and
				(6)achieve measurable
			 congestion mitigation and infrastructure preservation and safety in a cost
			 effective way subject to available resources.
				2.Federal tax on
			 fuels decreased by amount of increase in State tax on fuel
			(a)In
			 generalSubpart B of part III of subchapter A of chapter 32 of
			 the Internal Revenue Code of 1986 (relating to special provisions applicable to
			 fuels tax) is amended by adding at the end the following new section:
				
					4106.Reduction in
				rates of tax based on increase in State tax rate
						(a)In
				generalUnder regulations prescribed by the Secretary, the rate
				of tax imposed under section 4081 with respect to any fuel and the rate of tax
				imposed under section 4041 with respect to any liquid shall be decreased, but
				not below 2 cents per gallon, by the applicable State tax rate increase with
				respect to such fuel or liquid.
						(b)Applicable State
				tax rate increaseFor
				purposes of this section, the term applicable State tax rate
				increase means, with respect to any fuel or liquid, the excess, as
				periodically determined under tables prescribed by the Secretary, of—
							(1)the rate of tax
				imposed by the applicable State on the sale or use of such fuel or liquid,
				over
							(2)the rate of tax imposed by the applicable
				State on the sale or use of such fuel or liquid as of the date of the
				introduction of the STATE
				Act.
							Any
				increase in the rate of tax imposed by any applicable State on the sale or use
				of any fuel or liquid shall be taken into account under this subsection only if
				State law provides that such increase is to be taken into account under this
				subsection.(c)Applicable
				StateFor purposes of this section, the term applicable
				State means the State which is determined under regulations prescribed
				by the Secretary as—
							(1)in the case of a
				liquid to which section 4041 applies, the State in which such liquid is sold or
				used, or
							(2)in the case of a fuel to which section 4081
				applies, the State in which such fuel is most likely to be sold or used.
							(d)Requirement To
				maintain interstate highway systemSubsection (a) shall not apply
				with respect to any fuel or liquid if the applicable State with respect to such
				fuel or liquid has not entered into an agreement with the Secretary of
				Transportation under which such State has agreed to provide for the proper
				maintenance of that portion of the interstate highway system which is within
				such
				State.
						.
			(b)Conforming
			 amendments
				(1)Section 9503 of
			 such Code is amended by striking subsection (d).
				(2)(A)Paragraph (4) of section
			 9503(e) of such Code is amended to read as follows:
						
							(4)Reduction in
				rate of transfer based on reduction in State tax rates
								(A)In
				generalThere shall be substituted for each amount in paragraph
				(2) an amount which bears the same ratio to such amount as the aggregate
				reduced tax rate bears to the aggregate unreduced tax rate.
								(B)Aggregate
				reduced tax rateFor purposes
				of subparagraph (A), the term aggregate reduced tax rate means,
				with respect to any amount for any calendar year, the amount of tax that the
				Secretary estimates will be imposed with respect to the liquid or fuel to which
				such amount relates for such year after application of section 4106.
								(C)Aggregate
				unreduced tax rateFor purposes of subparagraph (A), the term
				aggregate unreduced tax rate means, with respect to any amount for
				any calendar year, the amount of tax that the Secretary estimates would have
				been imposed with respect to the liquid or fuel to which such amount relates
				for such year if section 4106 did not apply for such
				year.
								.
					(B)Subparagraph (A) of section 9503(e)(2)
			 of such Code is amended by striking sentence and inserting
			 subsection.
					(3)The table for section for subpart B of part
			 III of subchapter A of chapter 32 of such Code is amended by adding at the end
			 the following new item:
					
						
							Sec. 4106. Reduction in rates of tax based on increase in State
				tax
				rate.
						
						.
				(c)Effective
			 dateThe amendment made by this section shall apply to liquid or
			 fuel removed, entered, sold, or used after the date of the enactment of this
			 Act.
			
